Citation Nr: 1452898	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability with instability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability with limitation of flexion.


REPRESENTATION

Veteran represented by:	Attorney Stephen S. Pennington


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1991 to December 1992.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran also perfected an appeal as to the issues of service connection for a bilateral hip condition, and service connection for a left knee disability.  The Veteran was granted service connection for these disabilities in a March 2014 rating decision by the RO; therefore, these issues are no longer before the Board.  

The Board further notes that the issues of an increased rating for the Veteran's bilateral hips and left knee have been raised by the record in a June 2014 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's right knee disability with instability is manifested by slight instability indicated by Varus stress.

2.  The Veteran's right knee disability is manifested by residuals of a tear in the meniscus and tendon with frequent locking, swelling, and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee disability with instability have not been met, for the entire appeal period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5257 (2014).

2.  The criteria for an evaluation of 20 percent for right knee disability with residuals of a meniscus tear with locking, swelling, and pain have been met, for the entire appeal period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5258, 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013). VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  

Through VCAA notice correspondence dated in October 2009, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further advised the Veteran of the responsibilities for providing supporting evidence, that VA and the Veteran had joint obligations to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The VCAA notice further explained how VA establishes disability rating and effective date elements of a claim for service connection. Thus, the Board finds that all notice obligations have been met.
The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran with his claim through obtaining service treatment records (STRs), and records of VA as well as private treatment records.  The Veteran has also undergone VA Compensation and Pension examinations to determine the severity of his right knee disability.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Meanwhile, in furtherance of his claims, the Veteran has provided several personal statements.  Further, the Board notes that the Veteran was afforded the opportunity for a hearing and scheduled one, but then proceeded to cancel it.  There is no indication of any further relevant evidence or information that has not already been obtained.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits. 

Increased Ratings 

The Board notes that the Veteran was granted a 10 percent evaluation for his right knee disabilities in June 1994.  He thereafter filed a claim for an increased rating for his right knee disabilities in August 2009.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Entitlement to Increased Evaluations for Right Knee Disabilities of Instability and limitation of motion

The Board notes that because the issues of increased evaluations for the Veteran's right knee disabilities involve the application of the same law, the Board will address them together.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

The Veteran was afforded a VA examination in October 2009.  At that examination the Veteran claimed that he was entitled to an evaluation greater to 10 percent for his right knee disabilities.  The examiner noted that the Veteran complained of pain, stiffness and weakness in his right knee.  Further, the examiner noted that the Veteran had instability and decreased speed of joint motion in his right knee, with locking and crepitus episodes several times a week.  The Veteran also had tenderness in the knee.  The Veteran was able to walk more than a quarter of a mile but less than one mile, and used an orthotic insert as an assistive device.  The examiner noted that the Veteran had normal gait with no grinding, clicking or snapping of the knee, but that the Veteran had trace amounts of increased Varus stress noted.  The Veteran had a flexion of 0 to 110 degrees in his right knee, with normal extension, with no objective evidence of pain following repetitive motion.  The Veteran's X rays of his right knee did not indicate any arthritis.  The examiner diagnosed the Veteran with lateral collateral ligament strain with medial meniscus tear, associated with pain in the right knee.  

In October 2009 the Veteran submitted a personal statement which detailed how his right knee pain had continued to worsen, to the point of not being able to fully flex or extend it.  He noted that he was unable to squat anymore as his knee had become unstable, and that it frequently locked.  He further noted that he had daily pain and regular swelling.  

In January 2013 the Veteran submitted a March 2011 private physician opinion by the Veteran's physician Dr. Y., regarding the Veteran's right knee pain.  Dr. Y. stated that the Veteran described his pain as worsening, and that he reported hearing "popping" often throughout the day with quick pain.  He further reported that his right knee would lock, and that he would have difficulty ambulating normally.  

Upon physical examination, Dr. Y. stated that there existed tenderness in the medial aspect of the Veteran's bilateral knees.  He diagnosed the Veteran with right knee contusion, strain and sprain, right meniscal tear and a detached tendon resulting in altered gait.  Dr. Y. recommended that the Veteran continue with his treadmill walking and medications as treatment.  

In January 2014 the Veteran was afforded another VA examination for his right knee pain.  At that examination, the examiner reviewed the Veteran's claims file and conducted an in-person examination of the Veteran.  The Veteran reported that he had flare-ups of his right knee, with occasional increases in pain and locking of the knees which he claimed affected his gait.  The Veteran's right knee flexion ended at 90 degrees, with pain beginning at 90 degrees, and his extension ended at 5 degrees, with pain beginning at 5 degrees.  The examiner noted that the Veteran had functional loss and functional impairment of his right knee, with less movement than normal, weakened movement, excess fatigability and instability of station.  

After careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's right knee disabilities warrant 10 percent disability ratings under Diagnostic Codes 5257 and 5260.  The Board has based its conclusions on the medical evidence outlined above, which demonstrates symptoms productive of joint pain, slight instability, pain and tenderness.  
With regard to the Veteran's right knee disability with instability, the Board finds that the evidence of record does not demonstrate any findings of moderate instability or subluxation of the right knee.  In this regard, the Board notes that the Veteran's VA examination, specifically his October 2009 examination report, indicate that he had only slight instability shown by slight Varus stress.  Moreover, his 2014 VA examination noted not subluxation and indicated no anterior, posterior or medical-lateral instability. Therefore, there is no objective evidence of moderate or severe instability or subluxation that would more nearly approximate the criteria for a higher disability rating so as to warrant a disability rating in excess of the 10 percent currently assigned under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.7, 4.71a.  The Veteran reported at his VA examinations that he is able to walk a little more than a quarter of a mile and less than a mile, and that he is not functionally impaired by his right knee disability with instability.  In the Board's judgment, the Veteran's described ability to move and walk close to a half mile does not match the severity of symptoms contemplated by a "moderate: or "severe" instability finding.  After consideration of the impairment caused by the Veteran's right knee instability, the Board finds the preponderance of the evidence is against a finding that the instability is "moderate" or "severe" in his right knee.

Turning to the Veteran's evaluation for limitation of motion, while the Veteran's knee disability has been productive of slight limitation of motion, such limitation is not severe enough to warrant a higher evaluation under either Diagnostic Code 5260 or Diagnostic Code 5261.  A 20 percent evaluation under Diagnostic Code 5260 requires knee flexion limited to 30 degrees or less, and a 10 percent evaluation is for flexion limited to 45 degrees. However, the most knee flexion the Veteran has exhibited for his right knee throughout the course of this appeal is 90 degrees for the right knee.  Additionally, a 20 percent rating under DC 5261 required limitation of extension to 15 degrees, and a 10 percent rating requires extension limited to 10 degrees. Because the Veteran has not exhibited knee flexion limited to either 45 degrees or 30 degrees or limitation of knee extension to 10 degrees or more, there is no basis for a schedular rating in excess of 10 percent under Diagnostic Code 5260 or 5261 for the Veteran's right knee disability. The Veteran's current 10 percent rating for painful motion is contemplated under 38 C.F.R. § 4.59. See Burton v. Shinseki, 25 Vet.App. 1 (2011).


The Board notes that the evidence of record indicates that the Veteran's right knee had a medical meniscus tear and detached tendon in the right knee, with locking several times a week, and pain, with reported swelling. Based on this evidence, the Board finds that under Diagnostic Code 5258, the Veteran's right knee warrants a 20 percent evaluation for the entire appeal period. Because the Board is awarding a 20 percent pursuant to DC 5258, compensation for damage to the semilunar cartilage under DC 5259 is not warranted as it would result in compensating the Veteran twice for the same disability. 38 C.F.R. § 4.14.  

The Board has also considered whether a higher rating for the Veteran's right knee is warranted for functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Initially, the Board notes that the Veteran's painful motion is being compensated in the 20 percent evaluation assigned for his right knee under DC 5259. Thus, to provide additional compensation for this symptom would constitute pyramiding. 38 C.F.R. § 4.14.  Moreover, although the Veteran has routinely complained of increased pain and fatigability on prolonged use of his right knee, such has apparently not resulted in any significant additional range of motion limitation.  That is, although these disabilities cause painful motion, when considering the functional impact caused by pain, the Veteran still retains motion of greater than 30 degrees in his right knee flexion.  Specifically regarding the DeLuca factors, although the October 2009 and January 2014 examiners reported discomfort during the range of motion testing process, the examiners did not report any increased functional impairment based on pain or any other identified symptoms, to include after repetitive use.  Based on review of all the evidence of record, to include the VA examinations of record, even when considering all these factors, the Veteran's range of motion in the right knee is greater than that which meets the criteria for higher ratings based on limitation of motion.  Because additional limitation of motion on repeated use which approximates the criteria for a higher rating has not been objectively demonstrated, an even higher schedular rating is not warranted under DeLuca.

As the Veteran is not entitled to a higher rating under Diagnostic Codes 5257 and 5260, the Board has also considered the potential applicability of other diagnostic codes pertaining to the knee.  Diagnostic Codes 5256, 5262, and 5263, all located in 38 C.F.R. § 4.71a (2014), are not applicable in the instant case because the evidence of record does not demonstrate ankylosis, malunion of the tibia and fibula, or genu recurvatum.

The Board has also considered whether staged ratings are appropriate in this case. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the criteria for a 20 percent rating under DC 5258 have been present throughout the appeal period, and no increase under DC 5257 has been demonstrated during the relevant appeal period.



ORDER

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.

Entitlement to a 20 percent evaluation for residuals of a right knee disability with locking, swelling, and pain is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


